Title: From George Washington to Charles West, 6 June 1769
From: Washington, George
To: West, Charles



Sir,
Mount Vernon June 6th 1769

As you did not come down to our April Court according to promise, or according to your own expectation, I shoud be glad to know if you have considerd anything further of the matter I mentiond to you at your own House.
The Slipe of Land which I then proposd to buy, is in my opinion, the most indifferent part of your Tract, because one half of it is cold wet ground, and the other half stony Hill sides; but as it lyes upon my Line, and is pretty well stockd (that is the Wood part of it) with Rail Timber, it woud answer the end for which I want it, as well as better—Nor wou’d my purchase of this small piece injure the Sale, or settlement of the residue, as you may see by the Plat Inclosd, which leaves the remainder in a very pretty figure and mostly upon the Hills where the Level and tendable Land chiefly lyes for I woud take it in a long Square

from the Creek to Mr Russells Line adjoining my own, and either 60, 70, or 80 rod wide as you yourself might choose.
For this piece I woud pay you ready money, and as a security against any consequences which might result from Mr Russells claim (under old Robt Johnson) I woud take a Bond from you to refund me the neat sum which I shd pay in case of a recovery (which is putting it upon the most favourable Issue imaginable for you as few others I presume woud take any thing less than a general Warrantee) by which means you woud have the use of my Money whilst I had the use of your Land and I am much mistaken if the Interest of it is not more than an equivalent for the Rent of the Loggd Cabin below the Hill.
I send this Letter up on purpose in hopes that you will favour me with a definitive answer because I have just come to a resolution of rebuilding my Mill, & fitting her for Mercht Work and till the Mill wright comes up to lay of the spot to fix her in (which will be on thursday or friday next from Fredericksburg Fair) I do not know but there may be a more convenient place found by drawing the water from my present Pond along a Race to a spot on the Creek so near to your Line as to be incommoded by it—for this Reason therefore and for the sake of Rail Timber more convenient than I at present have it I am inclind to make what I think a generous offer at once for this slipe of Land and that is a pistole an Acre—this sum when compard with the Land—when compard with the times, for let it be rememberd, that the Scarcity of our Money at this juncture is such, as to have raisd it in value almost equal to Sterling, whereas at the time Doctr Cockburne inclind to buy the Land, he coud have paid a hundd pound Curry with about £60 Sterg, & now I cannot do it with £80 Sterg which makes a very material difference, & caus’d me to add as above, that this price compard with the Land and the times, must be tht a very gen[erou]s offer.
Perhaps you may imagine by my wanting to hurry you into an answer, that I have heard of some other Person or Person’s who may want to buy it, and woud give this or a greater price; but you may rely upon it, when I assure you upon my word and honour that I know of no such thing further than you yourself mentioned to me—I have no other Reason’s for applying to you at this time than what I have candidly declard—on the contrary, I do know, that it is a general receivd opinion that there never will

be the same price offered for the Land again, which Doctr Cockburn talkd of giving for it in order to get fixd in this neighbourhood—for I know that that was his motive for offering such a price, and the Reason why I have straind the point is to see if the matter can be brought to a conclusion at once as it is not worth my while in so trifling a purchase as 70, 80, or an 100 Acres to be hegling for a few pounds. I am Sir, Yr Very Hble Servt

Go: Washington

